Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on February 2, 2021. Claims 1, 3-4, 10-11, 14 and 19-20 have been amended. Claims 2 and 18 have been cancelled. Claims 1, 3-17 and 19-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7: On line 5, change “the respective luminances that were measured are same” to -- the respective luminances that were measured are the same --.

Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 3-5, 16-17 and 19-20, applicant amended the independent claim to include the allowable subject matter previously indicated in the Non-Final Office action dated on November 5, 2020. Furthermore, the cited prior art of record does not teach or fairly suggest a circuit for adjusting a luminance of a backlight wherein, along with the other claimed features, each of the programmable voltage generators comprises a resistor and a digital potentiometer that are connected in series between the first terminal and a ground terminal of a respective one of the LED drivers via the second 
Regarding Claims 6-15, the cited prior art of record does not teach or fairly suggest a system for adjusting a luminance of a backlight wherein, along with the other claimed features, a plurality of programmable voltage generators configured to receive the respective control commands and to supply respective reference voltages to the plurality of LED drivers based on the respective control commands, wherein the LED drivers are further configured to set a level of the respective drive current supplied by the respective one of the LED drivers in response to the respective one of the reference voltages supplied to the respective one of the LED drivers, as recited in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896